     Case: 1:18-cv-06514 Document #: 37 Filed: 05/16/19 Page 1 of 1 PageID #:634

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Moodle Pty Ltd
                               Plaintiff,
v.                                                    Case No.: 1:18−cv−06514
                                                      Honorable Manish S. Shah
Webanywhere, Inc.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 16, 2019:


        MINUTE entry before the Honorable Manish S. Shah: Status hearing held. Enter
agreed confidentiality order. For the reasons stated in open court, the motion to dismiss
[26] is denied. Defendant's response to plaintiff's motion to compel [34] is due 5/30/19,
and may include an update on any discovery issues defendant has with plaintiff. The
parties are directed to continue to meet and confer on the motion. The fact discovery
deadline is extended to 8/30/19. No appearance on 5/22/19 is necessary. Continued status
hearing is set for 7/31/19 at 9:30 a.m. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
